Case 6:12-cr-00012-LGW-CLR Document 172 Filed 11/02/20 Page 1 of 4

                                                                             FILED
                                                                  John E. Triplett, Acting Clerk
                                                                   United States District Court

                                                              By MGarcia at 3:08 pm, Nov 02, 2020
Case 6:12-cr-00012-LGW-CLR Document 172 Filed 11/02/20 Page 2 of 4
Case 6:12-cr-00012-LGW-CLR Document 172 Filed 11/02/20 Page 3 of 4
Case 6:12-cr-00012-LGW-CLR Document 172 Filed 11/02/20 Page 4 of 4
